In a proceeding to review assessments on real property situated in the town of Mamaroneek, Westchester County, order dismissing the petition, vacating the order directing the issuance of a writ of certiorari, and quashing the writ, affirmed, with $10 costs and disbursements. Notwithstanding the provisions of section 7-a of the Westchester County Tax Act (L. 1923, ch. 565), the assessor of the Town of Mamaroneek is a necessary party to the proceeding. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 1046.]